Citation Nr: 0818037	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  03-15 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision in which the RO 
granted service connection for PTSD, and assigned a 30 
percent rating thereto.  The veteran perfected an appeal of 
the RO's October 2002 decision disagreeing with the assigned 
rating.

In October 2004, the veteran testified before an Acting 
Veterans Law Judge at a videoconference hearing.  A 
transcript of that hearing has been associated with the 
claims folder.  In November 2004, the Board remanded the 
appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Acting Veterans Law Judge who presided over the veteran's 
hearing is no longer employed at the Board.  Pursuant to 38 
U.S.C.A. 38 C.F.R. § 20.707 (2007), the Board asked the 
veteran in May 2008 if he wanted another hearing before 
another Veterans Law Judge.  Later that month, the veteran 
responded that he wants to appear at a hearing before a 
Veterans Law Judge via videoconference.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
videoconference hearing before a member of 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


